DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-27, 29-43, 45-48, 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 31-32, 35, 37-42, 45, 47 and 50  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Narkier et al., US 10069749 B1 (hereafter referred to as Narkier) in view of Poort et al., US 20180357097 A1 (hereafter referred to as Poort).
A.	Regarding claim 26, Narkier teaches a compute device (column 5, lines 17-25; “In an embodiment, systems 300 may be substantially similar to racks 200, and in some embodiments may comprise blade enclosures. Individual systems 300 may comprise one or more blades 302, which include compute (“CPU”) resources 304, memory (“MEM”) resources 306, and storage resources 308.”) comprising: 
a network interface controller (column 3, lines 51-55; “Server 100 may comprise compute and/or memory resources 108 in communication with top-of-rack (“TOR”) switch 110 via Network Interface Controllers (“NIC”) 112.” See also column 4, lines 64-66; “These components may be in communication with each other via compute fabric 216, which may be accessed through physical (“phy”) interfaces 220.”); and circuitry to: 
receive, through a network and with the network interface controller, a request to enable a hardware component of a sled to assist in an execution of a workload (column 6, lines 17-23; “A workload request may be received at a management utility associated with the disaggregated infrastructure (402).” “For example, the workload request may be received from a user and may specify hardware requirements for a compute node.”); 
enable, in response to the request to enable the hardware component, power to the hardware component (column 7, lines 40-45; “Components that are not being used may not receive any power until they are allocated to a DCCN. In an embodiment, power requirements may be specified in the workload request similar to other resource requirements.”); and 
meter utilization of the hardware component by the workload (column 8, lines 56-61; “Views may be based on any type of quantifiable information about components or sub-components within the disaggregated infrastructure.“ And see column 9, lines 19-23; “A first view may describe the utilization of individual compute resources, a second view may summarize available/consumed space on individual storage resources, and a third view may summarize available/consumed memory on available memory resources.”). Narkier does not specifically does not specifically teach meter utilization of the hardware component by the workload to determine a total monetary cost to a customer associated with the workload for the utilization of the hardware component. However, in the same field of endeavor, Poort teaches meter utilization of the hardware component by the workload to determine a total monetary cost to a customer associated with the workload for the utilization of the hardware component (p. 114,  “As described above, the platform monitors execution of the workflow in step 242, including hardware and software metering (for usage and billing purposes), as well as for implementation of the control flow specified in the workflow.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narkier to substitute usage and billing from Poort for the usage from Narkier to address the deficiencies of enabling access to pools of hardware resources for accomplishing jobs while managing cost.
Claim 42 is directed to one or more machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed, cause a compute device to operate according to claim 26. Therefore, claim 42 is rejected on the same rationale.
Claim 47 is a method comprising steps similar to the operations of claim 26 above. Claim 47 is rejected on the same rationale as claim 26.

B.	Regarding dependent claims 29 and 45 and 50, Narkier-Poort teaches the compute device of claim 26, wherein the request to enable the hardware component includes data indicative of a type of hardware component to enable (Narkier, column 10, lines 34-39; “Resource requirements for the software may be determined (702). These resource requirements could come from a software catalog, such as software catalog 628.”) and the circuitry is further to identify, as a function of data included in the request, the hardware component to enable (Narkier, column 10, lines 41-45; “These resource requirements may be, for example, compute requirements 6301, 6302, memory requirement 6303, and/or storage requirement 6304.”) .     
C.	Regarding dependent claim 31, Narkier-Poort teaches the compute device of claim 26, wherein the circuitry is further to: receive a request from the workload to discontinue utilization of the hardware component (Narkier, column 6, lines 54-67; “For example, the management utility may receive a second request for additional resources. Based on the second request, the management utility may allocate additional dedicated resources to the compute node. Similarly, resources may be de-allocated from the compute node and placed back into the resource pool.” Using a similar operation of deallocating dedicated resources); and send, in response to the request to discontinue utilization, a request to the sled on which the hardware component is located to no longer provide power to the hardware component (Narkier, column 6, lines55-60 ; “For example, the management utility may receive a second request for additional resources. Based on the second request, the management utility may allocate additional dedicated resources to the compute node. Similarly, resources may be de-allocated from the compute node and placed back into the resource pool.” Using a similar operation of deallocating dedicated resources).  
D.	Regarding dependent claim 32, Narkier-Poort teaches the compute device of claim 26, wherein the circuitry is further to: 
determine whether to discontinue utilization, by the workload, of the hardware component (Narkier, column 6, lines 54-67; “Resources may be dynamically allocated or de-allocated from the DCCN (408).”  And “… [R]esources may be de-allocated from the compute node and placed back into the resource pool.”); and 
send, in response to a determination to discontinue utilization, a request to the sled on which the hardware component is located to disable the hardware component (Narkier, column 6, lines 54-67; “Resources may be dynamically allocated or de-allocated from the DCCN (408).” “Based on the second request, the management utility may allocate additional dedicated resources …”  The request for de-allocating is similar. “Similarly, resources may be de-allocated from the compute node and placed back into the resource pool.“)
E.	Regarding dependent claim 35, Narkier-Poort teaches the compute device of claim 26, wherein the hardware component comprises a core of a compute sled (Narkier, column 5, lines 22-29; “Individual systems 300 may comprise one or more blades 302, which include compute (“CPU”) resources 304, memory (“MEM”) resources 306, and storage resources 308.” “CPU 304, MEM 306, and storage 308 may be combined and logically associated with compute pool 310, memory pool 312, and storage pool 314 (collectively, “resource pools”).”).  
F.	Regarding dependent claim 37, Narkier-NARKIER teaches the compute device of claim 26, wherein the hardware component comprises a memory device (Narkier, column 5, lines 22-29; “Individual systems 300 may comprise one or more blades 302, which include compute (“CPU”) resources 304, memory (“MEM”) resources 306, and storage resources 308.” “CPU 304, MEM 306, and storage 308 may be combined and logically associated with compute pool 310, memory pool 312, and storage pool 314 (collectively, “resource pools”).”).  
G.	Regarding dependent claim 38, Narkier-Poort teaches the compute device of claim 26, wherein the hardware component comprises a data storage device (Narkier, column 5, lines 22-29; “Individual systems 300 may comprise one or more blades 302, which include compute (“CPU”) resources 304, memory (“MEM”) resources 306, and storage resources 308.” “CPU 304, MEM 306, and storage 308 may be combined and logically associated with compute pool 310, memory pool 312, and storage pool 314 (collectively, “resource pools”).”).  
H.	Regarding dependent claim 39, Narkier-Poort teaches the compute device of claim 26, wherein the hardware component to send a request to a provisioner compute device to send a message to the sled to enable the hardware component (Narkier, column 6, lines 19-21; “A workload request may be received at a management utility associated with the disaggregated infrastructure (402). The workload request may be any communication containing a request, instruction, or resource requirements for a dynamically composed compute node. For example, the workload request may be received from a user and may specify hardware requirements for a compute node. “).  
I. 	Regarding dependent claim 40, Narkier-Poort teaches the compute device of claim 26, wherein the request to enable a hardware component comprises a specified feature of a set of features supported by the hardware component (Narkier, column 5, lines 44-51; “The resources may be pooled together based on any common attribute. For example, all the solid state drives may be grouped into a SSD pool, and all the spinning disk resources may be grouped into a spinning disk pool. Similarly, pools may have sub-pools. For example, the storage pool may have an SSD sub-pool and a spinning disk sub-pool.”); and wherein to enable the hardware component comprises to enable the specified feature of the hardware component (Narkier, column 6, lines 44-53; “For example, a requestor may request four CPU cores, 1 TB of storage, and 10 GB of RAM. That requestor may be allocated the requested physical resources, and those resources may not be shared with anyone else.”).  
J.	Regarding dependent claim 41, Narkier-Poort teaches the compute device of claim 26, wherein to meter the utilization of the hardware component by the workload comprises to meter utilization of the hardware component outside of a service-level agreement of the customer (Narkier, column 15, lines 59-63; “In further example embodiments of the present invention, the DA 1220 can keep track of quotas of how much of the disaggregated infrastructure can be dedicated to different areas of the business, and notify those areas when the allocation nears or reaches the quota limit.”).  

Claims 30 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narkier-Poort as applied to claims 26 and 42 above, and further in view of  Allen et al., US 11134013 B1 (hereafter referred to as Allen).
Regarding dependent claims 30 and 46, Narkier-Poort teaches the compute device of claim 26, wherein the request to enable  the hardware component includes utilization limit data indicative of a total amount of utilization requested. Narkier-Poort does not specifically teach wherein the circuitry is further to: determine whether a present total cost of utilization of the hardware component satisfies the utilization limit data; and disable, in response to a determination that the present total cost of utilization satisfies the utilization limit data, the hardware component.  However, in the same field of endeavor, Allen teaches determine whether a present total cost of utilization of the hardware component satisfies the utilization limit data (column 2, lines 63-65; “The one or more resources can include one or more nodes (logical and/or physical) such as storage, networking, processing, and/or any other compute nodes.”  And column 16, lines 51-58; “…[T]he bursting parameters and triggers 402 can include parameters for deprovisioning (e.g., destroying, canceling, un-reserving, etc.) nodes, such as a trigger (e.g., job TTL exceeded, idle node time exceeded, a job or workload completion, a threshold backlog or workload queue 258 reduction, a threshold cost, a threshold availability at the on-premises site 212, etc.”); and disable, in response to a determination that the present total cost of utilization satisfies the utilization limit data, the hardware component (column 16, lines 51-58; “…[T]he bursting parameters and triggers 402 can include parameters for deprovisioning (e.g., destroying, canceling, un-reserving, etc.) nodes, such as a trigger (e.g., job TTL exceeded, idle node time exceeded, a job or workload completion, a threshold backlog or workload queue 258 reduction, a threshold cost, a threshold availability at the on-premises site 212, etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narkier-Poort to substitute cost threshold from Allen the usage tracking from Narkier-Poort to improve system effectiveness by preventing misuse of resources by tenants that have established a maximum cost. Thereby increasing the likelihood the provider is paid.

Claims 27, 33, 43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narkier-Poort as applied to claims 26 and above, and further in view of  Naik, US 20150095237 A1 (hereafter referred to as Naik).
A.	Regarding dependent claims 27 and 43 and 48, Narkier-Poort teaches the compute device of claim 26, as cited above. Narkier-Poort teaches does not specifically teach wherein the circuitry is further to send, to a compute sled assigned to execute the workload, a license key to include in one or more requests to the hardware component to execute one or more operations.  However, in the same field of endeavor, Naik teaches wherein the circuitry is further to send, to a compute sled assigned to execute the workload, a license key to include in one or more requests to the hardware component to execute one or more operations (p. 28, “The NEs 108a-n may be implemented as network devices or elements, such as network nodes, gateways, servers, optical line modules, interconnects, bridges, amplifiers, cables, optical fibers, splitters, network chassis, and other hardware and/or software components and devices.” See also p. 22, “As used herein, "network element," "network elements," "NE," or "NEs" is intended to include licensable hardware or licensable network devices or elements including software and/or firmware and/or components provided to a network operator under the terms of a license agreement by a vendor, and configured to enable and/or disable one or more functions or features (e.g., available bandwidth) based on one or more license keys being added or activated on the NE and/or removed or deactivated from the NE.” See also p. 52, “The network element 108a may receive the activation code, generate a unique licensing transaction stamp value unique for each licensing transaction for the NE 108a.” The enabling of the features is in response to an activation communication which includes the license key received through the rack and for a respective component.) It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Narkier-Poort to substitute license keys from Naik for the license resources from Narkier-Poort to provide better management of license configurations for activated network elements and prevent noncompliant use of licenses. 

B.	Regarding dependent claim 33, Narkier-Poort teaches the compute device of claim 32, as cited above. Narkier-Poort does not specifically teach wherein the circuitry is further to send, to the sled on which the hardware component is located, a replacement license key for use in verifying subsequent requests by a workload to perform one or more operations with the hardware component. However, in the same field of endeavor, Naik teaches (p. 54, “In response to successfully validating the activation code, the NE 108a may activate the license key(s) included in the activation code (LK1 in this case) and may provide one or more features ...” See also p. 55, “in some cases the network operator may wish to remove or deactivate a license key from a NE 108a-n, or may wish to activate more than one license key on a particular NE 108a-n. For example, to activate an additional license key on the NE 108a, the license manager 102 may repeat the above license key activation steps one or more times.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Narkier-Poort to substitute revalidate license key from Naik for the license management from Narkier-Poort to improve security by ensuring that licenses that current and thereby prevent fraudulent usage.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narkier-Poort as applied to claim 26 above, and further in view of  Devendran et al., US 20180032372 A1 (hereafter referred to as Devendran).
Regarding dependent claim 34, Narkier-Poort teaches the compute device of claim 26, as cited above. Narkier-Poort does not specifically teach wherein to enable the hardware component comprises to enable an I/O virtualization logic unit.  However, in the same field of endeavor, Devendran teaches wherein to enable the hardware component comprises to enable an I/O virtualization logic unit (p. 41, “In a further embodiment, I/O template utilization program 300 automatically duplicates a requested computing entity by allocating, provisioning, and/or virtualizing one or more I/O resources to generate an I/O configuration (e.g., I/O profile) that is similar to the I/O configuration of the requested computing entity.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narkier-Poort to substitute an I/O virtualization unit from Devendran for the virtualization of Narkier-Poort to support better configuration of virtualization and reduce errors from implementing virtualization.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narkier-Poort as applied to claim 36 above, and further in view of  Mahindru et al., US 20180101216 A1 (hereafter referred to as Mahindru). 
Regarding dependent claim 36, Narkier-Poort teaches the compute device of claim 26, as cited above. Narkier-Poort does not specifically teach wherein the hardware component comprises an accelerator device. However, in the same field of endeavor, Mahindru teaches wherein to enable the component comprises to enable an accelerator device (p. 20, “A disaggregated computing system is referred to as a system with large pools of physical hardware resources, such as CPUs, accelerators, memory devices, and storage devices, whose connectivity with each other individual hardware resource can be dynamically switched without shutting down any hardware nor running applications.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Narkier-Poort to substitute accelerator devices from Mahindru for the resources from Narkier-Poort to expand the range of customer workload constraints by enabling provisioning of more computationally intensive workloads.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alshinnawi et al., US 20150154048 A1, teaches metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses.
Roese et al., US 20150381426 A1, teaches systems 300 may be substantially similar to racks 200, and in some embodiments may comprise blade enclosures. Individual systems 300 may comprise one or more blades 302, which include compute (“CPU”) resources 304, memory (“MEM”) resources 306, and storage resources 308.
Salapura et al., US 20170295107 A1, teaches when, on the other hand, the monitoring indicates that fewer resources are required (scale-down), the tracking system adjusts the server entity, e.g., by de-selecting certain processors and memory, which are then de-allocated from the server entity and returned to their respective resource pools.
Maity et al., US 20180367605 A1, teaches the pod manager 178 is responsible for discovery of resources in the computing pod 110, configuring the resources, power and reset control, power management, fault management, monitoring the resources usage. The pod manager 178 interacts with the RMM 120 and the PSME 232 to create representation of the computing pod 110.
J. Weerasinghe et al., "Disaggregated FPGAs: Network Performance Comparison against Bare-Metal Servers, Virtual Machines and Linux Containers", teaches disaggregated FPGA resource which has 2 requirements. First the disaggregated FPGA resource is decoupled from any host. Second infrastructure providers provision the disaggregated FPGA on demand. 
K. Katrinis et al., "Rack-scale disaggregated cloud data centers: The dReDBox project vision", teaches dRedBox, a novel hardware architecture where SoC based microservers, memory modules and accelerators are placed in modular server trays which are interconnected by high-speed fabric.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452